The following opinion was filed June 17, 1908:
Pee Cueiam.
Justice Timlin having been of counsel in this case and not sitting, the court, after a careful consideration of the questions involved, is equally divided; three justices favoring affirmance and three reversal. This situation, under the established rule, necessitates affirmance of the judgment below. Jacobs v. Queen Ins. Co. 123 Wis. 608, 101 N. W. 1090; Swenson v. Flint, 123 Wis. 613, 101 N. W. 1135; Francisco v. Hatch, 124 Wis. 220, 101 N. W. 1135; Cook v. M., St. P. & S. S. M. R. Co. 125 Wis. 528, 103 N. W. 1097.
By the Court. — The judgment of the court below is affirmed.
A motion for a rehearing was denied September 29, 1908.